          Case 2:20-cv-01044-MCE-CKD Document 38 Filed 06/11/20 Page 1 of 2

1    Robert Patrick Sticht (SBN 138586)
     T. Russell Nobile*
2    Robert Popper*
     Eric Lee (SBN 327002)
3    JUDICIAL WATCH, INC.
     425 Third Street SW, Suite 800
4    Washington, D.C. 20024
     (202) 646-5172
5    (202) 646-5199 (fax)
     Rsticht@judicialwatch.org
6    Rnobile@judicialwatch.org
     Rpopper@judicialwatch.org
7    Elee@judicialwatch.org

8    *Admitted Pro Hac Vice

9

10
                                  UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12

13

14   Darrell Issa, et al,
                                                 Case No. 2:20-cv-01044-MCE-CKD
15                  Plaintiffs,
     v.                                          NOTICE OF MOTION AND MOTION
16                                               FOR PRELIMINARY INJUNCTION
     Gavin Newsom, et al.,
17                                               Hearing Date: July 16, 2020
                    Defendants.                  Hearing Time: 10:00 a.m.
18                                               Courtroom: Via Videoconference
                                                 Judge: Hon. Morrison C. England, Jr.
19

20

21

22

23

24

25

26

27

28
           Case 2:20-cv-01044-MCE-CKD Document 38 Filed 06/11/20 Page 2 of 2

 1                                              NOTICE

 2          Notice is hereby given that Plaintiffs Darrell Issa, James B. Oerding, Jerry Griffin,

 3   Michelle Bolotin, and Michael Sienkiewicz (collectively, “Plaintiffs”) make the following

 4   motion, which the Court has already set for a hearing at 10:00 a.m. on July 16, 2020, by

 5   videoconference. ECF No. 32.

 6

 7                                              MOTION

 8          Pursuant to Local Rule 231(d) and Fed. R. Civ. P. 65, Plaintiffs hereby move to enjoin

 9   the enforcement of Executive Order N-64-20, mandating all-mailed balloting during the

10   November 3, 2020 federal election in violation of the Elections Clause and Electors Clause

11   of the United States Constitution. This motion is based on the accompanying memorandum

12   of law, declaration of Robert D. Popper, accompanying exhibits, and the other pleadings on

13   file. Plaintiffs do not desire to present oral testimony at the hearing and estimate the hearing

14   will require one hour. See Local Rule 231(d)(3).

15   June 11, 2020                             Respectfully submitted,
16                                             JUDICIAL WATCH, INC.
17
                                        By:    s/ Russ Nobile
18                                             T. Russell Nobile
                                               Robert Patrick Sticht
19                                             Robert Popper
                                               Eric Lee
20                                             JUDICIAL WATCH, INC.
                                               425 Third Street SW, Suite 800
21                                             Washington, D.C. 20024
                                               Telephone: (202) 646-5172
22                                             Fax: (202) 646-5199
                                               Email: Rsticht@judicialwatch.org
23                                             Email: Rnobile@judicialwatch.org
                                               Email: Rpopper@judicialwatch.org
24                                             Email: Elee@judicialwatch.org
25                                             *Admitted pro hac vice
26                                             Attorneys for Plaintiffs
27

28
                                                    2
                                                                            Plaintiffs’ Motion for
                                                                           Preliminary Injunction
